DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 12/11/2020.
3. Claims 1-14 are pending in which 1-14 were rejected, and claims 1 and 14 are independent. 
Priority
4. It is acknowledged that the instant application, claims foreign priority of the REPUBLIC OF KOREA Patent Application  10-2019-0167798 filed in the REPUBLIC OF KOREA Patent Office on  12/16/2019 under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 03/25/2022 were filed before the mailing of a first Office action after the filing of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 11-14 and 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Gefen et al.: "COMPETITION-BASED TOOL FOR ANOMALY DETECTION OF BUSINESS PROCESS TIME SERIES IN IT ENVIRONMENTS", (United States Patent Application Publication US 20190228353 A1, DATE PUBLISHED 2019-07-25; and DATE FILED 2018-01-19, hereafter “Gefen”), and further in view of 
Zhao et al.: "DETECTION OF OPERATION TENDENCY BASED ON ANOMALY DETECTION", (United States Patent Application Publication US 20200380354 A1, DATE PUBLISHED 2020-12-03; and DATE FILED 2019-05-30, hereafter “Zhao”).

As per claim 1, Gefen teaches a method of providing a calendar service, the method comprising:
obtaining time-series data (See Abstract: collecting time series data for events); and
determining whether the time-series data correspond to an outlier (See [0004], finding outliers or anomalies in a time-series data. A finding reads on a determining).
Gefen does not explicitly teach obtaining, based on the determination that the time-series data correspond to an outlier, non-time-series data linked to the time-series data corresponding to the outlier.
On the other hand, as an analogous art on outlier/anomaly detection, Zhao teaches obtaining, based on the determination that the time-series data correspond to an outlier, non-time-series data linked to the time-series data corresponding to the outlier (See [0088], although time series models that can handles temporal context are preferably employed, however, in a further other embodiment, non-time series type models such as a proximity-based anomaly detection model using sparse structure learning and a linear regression based model may also be used as the anomaly detection model. Here the non-time series type models is a further other embodiment to the time series models that can handles temporal context in which a further embodiment reads on the embodiment is based on a preceding embodiment).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zhao's teaching with Gefen reference because Gefen is dedicated to anomaly detection and analysis of business processes in IT environments, Zhao is dedicated to detecting operation tendency of an apparatus by an operator, and the combined teaching would have enabled Gefen to make the anomaly detection mechanism more accurate by calculating a detection related score for better recognizing what events are normal versus not normal. 
Gefen in view of Zhao further teaches:
displaying at least one of the non-time-series data and the time-series data corresponding to the outlier on a calendar page (See Gefen: Abstract, A user interface displays a dashboard to present the user with anomalies in the chosen time series, such as in interactive graphical format; and Zhao: Abstract and [0088], outputting a result based on the detection score).

As per claim 2, Gefen in view of Zhao teaches the method of claim 1, wherein the determining comprises determining whether the time-series data correspond to an outlier based on at least one of a domain type of the time-series data and an indicator type of the time-series data (See Gefen: FIG. 5 and [0041], time series data is distributed in regions and surrounded by a normal zone area 502 and the outlier region 506 is shown as the region extending outside of the normal zone 502. Here a zone or a region is interpreted a domain type).

As per claim 3, Gefen in view of Zhao teaches the method of claim 1, wherein the determining comprises determining whether the time-series data correspond to an outlier using a statistical value of the time-series data (See Gefen: FIG. 5, [0031] and [0041], analyzing time series data in order to extract meaningful statistics and other characteristics of the data; and time series data is distributed in regions and surrounded by a normal zone area 502 and the outlier region 506 is shown as the region extending outside of the normal zone 502.).

As per claim 4, Gefen in view of Zhao teaches the method of claim 3, wherein the determining of whether the time-series data correspond to an outlier using a statistical value of the time-series data comprises at least one of:
determining whether the time-series data correspond to an outlier using a moving average of data for a predetermined period based on the time-series data (See Zhao: [0028], the input acquisition module 120 is configured to acquire the sensor signals transmitted from the sensors 102 to obtain driving data related to driving of a driver, which is then used for the driver change detection based upon a plurality of anomaly detection models.); and
determining whether the time-series data correspond to an outlier using a statistical value of remaining data after removing periodicity and tendency from the time-series data.

As per claim 5, Gefen in view of Zhao teaches the method of claim 1, wherein the obtaining of the non-time-series data comprises at least one of:
searching for non-time-series data linked to a date of the time-series data (See Gefen: [0033], tracking time-series data from the assets/devices of the system and analyzing them for outlier detection. In an embodiment, outlier detection is done for historical data points and on the edge (present or latest) data points. To get a low number of false-positive alerts, it conducts a fitting competition between methods and models. Here the outlier or anomaly data in the time series is interpreted non-time series);
searching for non-time-series data linked to the time-series data in an event domain related to the time-series data; and
obtaining non-time-series data linked to the time-series data based on whether a preset condition corresponding to the time-series data is satisfied.

As per claim 6, Gefen in view of Zhao teaches the method of claim 5, wherein the event domain related to the time-series data is predefined (See Gefen: FIG. 5, [0031] and [0041], analyzing time series data in order to extract meaningful statistics and other characteristics of the data; and time series data is distributed in regions and surrounded by a normal zone area 502 and the outlier region 506 is shown as the region extending outside of the normal zone 502. The y-axis of plot 500 is a range of the values of the time series. Here the range is pre-defined), and
a relational database between the time-series data and an event calendar corresponding to the event domain is built in advance (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on. Here the scheduling and showing outliers on a calendar teaches event calendar corresponding to the event domain is built in advance. Here the graph for display as different tags on a calendar is interpreted relational database based).

As per claim 7, Gefen in view of Zhao teaches the method of claim 1, further comprising:
registering at least one of the non-time-series data and the time-series data corresponding to the outlier as a schedule on the calendar page (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on).

As per claim 8, Gefen in view of Zhao teaches the method of claim 1, wherein the calendar page comprises at least one of
an indicator schedule and an event schedule, and
the displaying comprises at least one of:
displaying the time-series data corresponding to the outlier as an indicator schedule on the calendar page (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on); and
displaying the non-time-series data as an event schedule on the calendar page.

As per claim 9, Gefen in view of Zhao teaches the method of claim 1, wherein the displaying comprises displaying, on the calendar page, whether the time-series data correspond to an outlier (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on).

As per claim 10, Gefen in view of Zhao teaches the method of claim 1, wherein the displaying comprises displaying at least
one of whether the time-series data correspond to an outlier and the non-time-series data linked to the time-series data corresponding to the outlier as a push notification on the calendar page (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on. Daily signal on calendar reads on push notification).

As per claim 11, Gefen in view of Zhao teaches the method of claim 1, further comprising:
displaying the time-series data corresponding to the outlier to be distinguished from other time-series data (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on).

As per claim 12, Gefen in view of Zhao teaches the method of claim 1, further comprising:
determining whether a user selection for details view is input into a region of a date (See Gefen: [0029], the best fit business pattern will be revealed to the user so that they can validate the selection or suggest others),
on the calendar page, corresponding to the time-series data corresponding to the outlier (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on); and
displaying, in response to the determination that a user selection for details view is input, the non-time-series data in the region of the date (See Gefen: [0029] and [0042], the best fit business pattern will be revealed to the user so that they can validate the selection or suggest others; and tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on).

As per claim 13, Gefen in view of Zhao teaches the method of claim 1, further comprising:
displaying the time-series data as an indicator schedule on the calendar page (See Gefen: [0042], tagging events on the graph for display as different tags on a calendar that would allow a user to see if there is a scheduling pattern and showing the outliers on a calendar (for daily signal) or one of the top of the other for hourly signals, with the ability to add and remove days as needed, including focusing on certain days, and so on).

As per claim 14, the claim recites a non-transitory computer-readable storage medium storing instructions that (See Gefen: [0017], a computer-readable medium such as a computer-readable storage medium containing computer-readable instructions or computer program code, or as a computer program product, comprising a computer-usable medium having a computer-readable program code embodied therein. In the context of this disclosure, a computer-usable medium or computer-readable medium may be any physical medium that can contain or store the program for use by or in connection with the instruction execution system, apparatus or device),
when executed by a processor, cause the processor (See Gefen: [0025], it may be embodied as a program executed by processors and processing hardware of analysis server) to perform the steps of the method as recited in claim 1, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Gefen in view of Zhao.
Therefore, claim 14 is rejected along the same rationale that rejected claim 1.
References
7.1. The prior art made of record:
A. U.S. Patent Application Publication US-20190228353-A1.
B. U.S. Patent Application Publication US-20200380354-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
C. U.S. Patent Application Publication US-20190370143-A1.
D. U.S. Patent US-7716022-B1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 7, 2022